Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Claim 1. (Currently Amended) A method for transmitting data, applied to a load balance gate wall, the method comprising: 
receiving, by the load balance gate wall, a data packet from a client, wherein a destination address of the data packet comprises a virtual MAC address of a virtual server a virtual IP address, and a virtual port; 
translating, by the load balance gate wall, the virtual MAC address to a real MAC address of a real server according to an address mapping relationship between a pre- configured real server and the virtual server; and 
sending, by the load balance gate wall, a modified data packet to a computing node where the real server is located, and then handing the modified data packet over to a virtual switch for processing, wherein the virtual switch translates the virtual IP and the virtual port in the destination address in the modified data packet to a real IP and a real port of the pre-configured real server.
Claim 2. (Currently Amended) The method according to claim 1, wherein the method further comprises: configuring, in response to an address configuration request sent by a meta-server, the address mapping relationship between the pre-configured real server and the virtual server.

4. (Currently Amended) The method according to claim 3, wherein, after translating the virtual IP and the virtual port of the virtual server in the destination address in the determined data packet to the real IP and the real port of the real server, the method further comprises: 
calculating an address translation relationship of [[the]]a returned data packet returned by the real server.

5. (Currently Amended) The method according to claim 4, wherein the method further comprises: 
receiving the returned data packet returned by the real server; 
translating the real IP and the real port of the real server in a source address in the returned data packet to the virtual IP and the virtual port of the virtual server according to the address translation relationship; and 
sending the returned data packet returned by the real server directly to a client without the load balance gate wall.

Claim 7. (Currently Amended) An apparatus for transmitting data, applied to a load balance gate wall, the apparatus comprising: 
at least one processor; and 
a memory storing instructions, wherein the instructions when executed by the at least one processor, cause the at least one processor to perform operations, the operations comprising: 
receiving a data packet from a client, wherein a destination address of the data packet comprises a virtual MAC address of a virtual server a virtual IP address, and a virtual port; 
translating the virtual MAC address to a real MAC address of a real server according to an address mapping relationship between a pre-configured real server and the virtual server; and 
sending a modified data packet to a computing node where the real server is located, and then hand the modified data packet over to a virtual switch for processing, wherein the virtual switch translates the virtual IP and the virtual port in the destination address in the modified data packet to a real IP and a real port of the pre-configured real server.

Claim 8. (Currently Amended) The apparatus according to claim 7, wherein the operations further comprise: configuring, in response to an address configuration request sent by a meta-server, the address mapping relationship between the pre-configured real server and the virtual server.

11. (Currently Amended) The apparatus according to claim 10, wherein the operations further comprise: 
receiving the returned data packet returned by the real server; 
translating the real IP and the real port of the real server in a source address in the returned data packet to the virtual IP and the virtual port of the virtual server according to the address translation relationship; and 
sending the returned data packet returned by the real server directly to a client without the load balance gate wall.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record single or in combination failed to teach the combination of the invention as claimed in independent claims 1, 3,7,9.
	For example it failed to teach receiving, by the load balance gate wall, a data packet from a client, wherein a destination address of the data packet comprises a virtual MAC address of a virtual server a virtual IP address, and a virtual port; 
translating, by the load balance gate wall, the virtual MAC address to a real MAC address of a real server according to an address mapping relationship between a pre- configured real server and the virtual server; and 
sending, by the load balance gate wall, a modified data packet to a computing node where the real server is located, and then handing the modified data packet over to a virtual switch for processing, wherein the virtual switch translates the virtual IP and the virtual port in the destination address in the modified data packet to a real IP and a real port of the pre-configured real server which clearly support by the specification on pages 8-18.  This feature in light of other features of the independent claims 1,3,7,9 enable claims’ allowable.
	The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitation set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Iizuka (2006/0253824) discloses a portion of receiver software includes of a device information receiving section bound to an IP address corresponding to a virtual managed printer. The device information receiving section, as ported receiver software, receives distribution from an integrated management printer. As a result, one simulator agent PC can act as numerous managed printers that receive distribution from the integrated management printer.

Lingafelt et al (us 2013/0227338) discloses embodiments of the present invention relate to an approach for reconfiguring interrelationships between components of virtual computing networks (e.g., a grid computing network, a local area network (LAN), a cloud computing network, etc.). In a typical embodiment, a set of information pertaining to a set of components associated with a virtual computing network is received in a computer memory medium or the like. Based on the set of information, a graphical representation (e.g., hierarchical tree) depicting the set of interrelationships between the set of components is generated. When a failure in the virtual computing network is detected, at least one of the set of interrelationships between the set of components is reconfigured based on the graphical representation and the set of rules to address the failure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUYEN MY DOAN whose telephone number is (571)272-4226. The examiner can normally be reached (571)272-4226.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on (571)272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUYEN M DOAN/           Primary Examiner, Art Unit 2452